DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narikawa et al (US 2021/0132479; hereinafter referred to as Narikawa) in view of Chu (US 2018/0129164).
Regarding Claims 1, 10 and 18, Narikawa discloses a projector system (Figures 1 and 2) comprising: 
a projector (Figures 1-3; Projection Apparatus 100) attachable to a wall (Figure 3; Ceiling 200) via an attachment fixture (Figure 2; Suspension Metal Fitting 190); and 
wherein 
the projector (Figures 1-3; Projection Apparatus 100) includes: 
a display section (Figure 1; Micromirror Element 131 and Projection Lens 132) configured to display an image on a display surface (see Paragraph [0034]); 

a control section (Figure 1; Projected Image Processing Unit 110) configured to control, when the determining section (Figure 1; Projected Image Processing Unit 110) determines that the confirmation concerning the attachment of the projector (Figures 1-3; Projection Apparatus 100) is necessary, the display section (Figure 1; Micromirror Element 131 and Projection Lens 132) to display a confirmation image for urging the confirmation concerning the attachment of the projector (Figures 1-3; Projection Apparatus 100) on the display surface (see Figure 7 and Paragraphs [0049]-[0050]).
Narikawa does not expressly disclose an oil detecting device configured to detect oil included in air or that the determining section determines that the projector is attached to the wall, based on a detection result of the oil detecting device.
Chu discloses a projector system (Figure 3; Electronics 216) comprising:
an oil detecting device (Figure 3; Wellness Monitor 322) configured to detect oil included in the air (see Paragraph [0030]; wherein it is disclosed that the wellness monitor 322 is an indoor air quality sensor for sensing fine particulate matter (e.g. PM.sub.2.5, PM.sub.10), volatile organic compounds (VOC), CO, and CO.sub.2 levels near information system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector system of Narikawa to include 
Regarding Claims 4 and 13, Narikawa as modified by Chu discloses the limitations of claims 1 and 10 as detailed above.
Narikawa further discloses the projector (Figures 1-3; Projection Apparatus 100) has an attachment mode that is set in a situation in which the projector (Figures 1-3; Projection Apparatus 100) is attached to the wall via the attachment fixture (Figure 2; Suspension Metal Fitting 190), and when the projector (Figures 1-3; Projection Apparatus 100) is in the attachment mode, the determining section (Figure 1; Projected Image Processing Unit 110) determines that the projector (Figures 1-3; Projection Apparatus 100) is attached to the wall (see Paragraph [0042]).

Allowable Subject Matter
Claims 2, 3, 5-9, 11, 12, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 2 and 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a measuring section configured to measure a first cumulative time in which the oil included in the air is detected, wherein when determining that the projector is attached to the wall and when the first cumulative 
Regarding Claims 3 and 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a measuring section configured to measure a second cumulative time in which concentration in the air of the oil included in the air is a fixed value or more, wherein when determining that the projector is attached to the wall and when the second cumulative time exceeds a second time, the determining section determines that the confirmation concerning the attachment of the projector is necessary.
Regarding Claims 5 and 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projector has a standby mode in which the display section does not display the image on the display surface in a situation in which electric power is supplied to the projector, and the determining section executes, in a period in which the projector is in the standby mode, determination about whether the projector is attached to the wall.
Regarding Claims 6 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a channel for allowing the air to flow into an inside of the projector, wherein the oil detecting section is located in the channel.
Regarding Claims 7 and 16, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an operation executing section configured to execute a second operation different from a first operation for ending the display of the confirmation image; and an operation section configured to receive 
Regarding Claim 8, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious in a situation in which it is determined that the confirmation concerning the attachment of the projector is necessary, when an operation section provided in a housing of the projector receives operation, resetting the first cumulative time.
Regarding Claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious in a situation in which it is determined that the confirmation concerning the attachment of the projector is necessary, when an operation section provided in a housing of the projector receives operation, resetting the second cumulative time.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an operation section provided in a housing of the projector and configured to receive operation, wherein in a situation in which the determining section determines that the confirmation concerning the attachment of the projector is necessary, when the operation section receives the operation, the control section resets the measuring section.
Regarding Claim 19, the oil detecting device is located between the wall and the projector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.